DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 12, 15 and 19 recite the limitation "measure output intensities, Tn, of the etalon for the beam".  However, there is insufficient antecedent basis for the term “the beam” in the claim. Further, the term “Tn”, is not defined in any specific way; and while the claims imply that the term may represent a plurality of output intensities, the term may be understood to represent a single value. 

1, 12, 15 and 19 recite the limitation "a ratio, Ta/Tb, of the output intensities".  However, the terms “Ta” and “Tb” are not defined within the claims and therefore, one of ordinary skill cannot determined which “output intensities” are utilized for the claimed ratio. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 15-19 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 2003/0173505 to Wipiejewski.

In regards to claims 1-5, 11, 15-19 and 20, Wipiejewski discloses and shows in Figures 2-4, a method and an assembly for an optical locker for use in a frequency measuring device, the assembly comprising: 

an etalon (416) having at least three regions, positioned so that each beam passes through a different region (par. 10, 27-30), wherein each region has a different path length such that: 
each region has a free spectral range similar to the free spectral range of the other regions, and each region has transmission peaks, which are separated from the transmission peaks of the other regions by a phase difference (par. 10, 20-24, 27-30); 
a detector (418, 420, 422) configured to measure output intensities, Tn, of the etalon for the beam (par. 10, 27-30); and 
a controller configured to determine a ratio, Ta/Tb, of the output intensities, wherein the ratio has a slope at the output intensities which is above a threshold (par. 10, 20-24, 27-30); obtain a target frequency of the input beam (par. 10, 27-30); and determine an actual frequency of the input beam based on the target frequency and the ratio of the output intensities (par. 10, 27-30).  
[claim 2] wherein the etalon is a solid etalon, and has a stepped profile on at least one surface to give the different path length (par. 10, 27-30);  
[claim 3] wherein the etalon is formed from a single element (416) (par. 7-10, 29, 33);  
[claim 4] wherein the etalon is formed from a main body and a plurality of laminations of different thicknesses attached to the main body, each lamination spanning a single region (Figure 2) (par. 17-19);

[claim 11] wherein transmission peaks of each region are evenly separated across the free spectral range (Figure 3) (par. 20-24);
[claim 16] wherein the assembly further includes a laser (402) (par. 10, 27-30);  
[claim 17] wherein the laser has a target frequency and a frequency error, wherein the target frequency of the laser is the target frequency of the input beam and a free spectral range of each region is greater than the frequency error (par. 20-24, 33);  
[claim 18] wherein the controller is further configured to: determine a difference between the actual frequency of the input beam and the target frequency; and adjust the laser such that the beam is within a threshold amount of the target frequency (par. 5, 10, 29-30)
[claim 20] further comprising: calibrating a laser of the optical locker based on the actual frequency of the input beam (par. 5, 10, 29-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wipiejewski, in view of US Publication 2004/0228375 to Ghosh et al.

In regards to claims 6-10, Wipiejewski discloses wherein “different materials and different constructions or fabrications of the etalon and photodetectors other than those explicitly described herein could be used without departing from the scope of the present invention” (par. 33). 
Wipiejewski differs from the limitations in that it is silent to the apparatus and method wherein: [claim 6] the etalon is an air-gapped etalon comprising two bodies with an air gap between them; [claim 7] wherein each of the two bodies has a reflective surface and at least one of the reflective surfaces has a stepped profile to give the different path length; [claim 8] wherein each of the two bodies is formed from a single element; [claim 9] wherein at least one of the two bodies is formed from a main body and a plurality of laminations of different thicknesses attached to the main body, each lamination spanning a single region; [claim 10] wherein at least one of the bodies is formed from a main body and a plurality of laminations, 
However, Ghosh teaches and shows in Figure 8, a wavelength locker which utilizes an air-gap etalon having multiple stepped surfaces (par. 5, 10, 15, 52-53). Further, air gap etalons are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Wipiejewski to include an air gap etalon for the advantage of utilizing a well-known etalon to provide improved measurement and control behavior, with a reasonable expectation of success. 
 
In regards to claim 12, Wipiejewski differs from the limitations in that it is silent to the assembly, wherein Ta/Tb is the ratio that has the greatest slope of all ratios at the output intensities.  
However, it is well-known to those of ordinary skill that the ratio having the greatest slope represents the largest contrast or difference in wavelength and would therefore provide the most apparent representation of any irregularities of the light source being measured. Further, given the finite number of potential solutions it would have been obvious to try using the ratio having the greatest slope. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Wipiejewski to select the slope discussed above for the advantage of selecting one of a finite number of solutions to provide improved measurement and contrast, with a reasonable expectation of success. 

In regards to claims 13-14, Wipiejewski discloses wherein “different materials and different constructions or fabrications of the etalon and photodetectors other than those explicitly described herein could be used without departing from the scope of the present invention” (par. 33). 
The reference differs from the limitations in that it is silent to [claim 13] wherein the assembly is configured such that each input beam passes through the etalon at a different angle; and [claim 14] wherein the etalon is a sub-assembly comprising a plurality of etalon bodies, each comprising one or more of the regions.  
However, utilizing input beams with multiple angles and utilizing a plurality of etalon sub-assemblies is well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Wipiejewski to include input beams at different angles and a plurality of etalon subassemblies for the advantage of utilizing well-known etalon configurations to provide improved measurement, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886